Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II, reading on claims 10-11 and 15-21, species A2, B5, and C1 in the reply filed on 12/9/2020 is acknowledged.  The traversal is on the ground(s) that the search and examination of the groups and species does not present an undue burden to the Examiner.  This is not found persuasive because the species are directed towards mutually exclusive embodiments; the standard is not related to the burden of search.  The invention group requirement is based on the requirement for unity of invention under 37 CFR 1.475(a) which is based on the groups containing a special technical feature which does not make a contribution over the prior art; the search burden is not a criteria for this restriction.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4-9, and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups I and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/9/2020.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10 and 1, the term “methyl proryl ketone” renders the claims indefinite.  It is not clear what composition this is meant to be.  Claims 11 and 15-21 are rejected as well since they depend on claim 10. 
In regard to claim 21, the limitation “a detector of the GC…an (b) a detector of the LC” renders the claim indefinite.  The scope of the claim is not clear.  Claim 20 specifies using either GC or LC; and does not present a situation where both GC and LC are used.  Therefore, the scope of claim 21 is not clear in regards to requiring both a GC and LC detector. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-11 and 15-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO2014/206938 by Athenstadt (Athenstadt).
In regard to claim 10, Athenstadt teaches a method for extracting organic components (abstract; [0001]-[0003]).  Athenstadt teaches brining the organic component extraction element into contact with liquid and/or gas containing organic components to be extracted (abstract; [0057]-[0063]).  
Athenstadt teaches an organic component extracting element comprising at least one polymer selected from polyorganosiloxane (claim 5; [0057]-[0063]).  Athenstadt teaches said polymer is swelled with at least one solvent selected from dichloromethane ([0057]-[0063]).  
Athenstadt teaches incorporating the organic components into said element (abstract; [0057]-[0063]).  Athenstadt teaches taking out said element in which said organic components were incorporated (abstract; [0057]-[0063]).  Athenstadt teaches separating said organic components from said element (abstract; [0057]-[0063]). 
claim 11, Athenstadt teaches agitating and/or sonicating said liquid and/or gas in step 2 (abstract; [0057]-[0063]). 
In regard to claim 15, Athenstadt teaches said organic components are separated from said element by using a desorption device in step 4 (abstract; [0057]-[0063]). 
In regard to claim 16, Athenstadt teaches said desorption device comprises a heating device (abstract; [0057]-[0063]). 
In regard to claim 17, Athenstadt teaches said organic components are separated from said element by using a solvent for back extraction in step 4 (abstract; [0057]-[0063]). 
In regard to claim 18, Athenstadt teaches said back extraction solvent comprises acetone (abstract; [0057]-[0063]). 
In regard to claim 19, Athenstadt teaches analyzing said separated organic components (abstract; [0057]-[0063]). 
In regard to claim 20, Athenstadt teaches the analysis is carried out with GC or LC (abstract; [0057]-[0063]). 
In regard to claim 21, Athenstadt teaches a detector of the GC is a MS (abstract; [0057]-[0063]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777